Case 0:20-cv-60782-FAM Document 1 Entered on FLSD Docket 04/15/2020 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                           0:20-cv-60782-XXXX
                     Civil Action No. _________________________________

 ANTWAN WILLIAMS,

        Plaintiff,

 v.

 AUTO EXPRESS CREDIT, INC.,

       Defendant.
 _______________________________________/

                                           COMPLAINT

        NOW COME ANTWAN WILLIAMS, through undersigned counsel, complaining of

 AUTO EXPRESS CREDIT, INC., as follows:

                                   NATURE OF THE ACTION

        1.      This is an action seeking redress for alleged violation(s) of the Telephone

 Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq. and the Florida Consumer

 Collection Practices Act (the “CCPA”), Fla. Stat. § 559.55 et seq.

                                  JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

        4.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

                                              PARTIES

        5.      ANTWAN WILLIAMS (“Plaintiff”) is a natural person, over 18-years-of-age, who

 at all times relevant resided in Margate, Florida.

                                                      1
Case 0:20-cv-60782-FAM Document 1 Entered on FLSD Docket 04/15/2020 Page 2 of 7



        6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

        7.      Plaintiff is a “consumer” as defined by Fla. Stat. § 559.55(8).

        8.      AUTO EXPRESS CREDIT, INC. (“Defendant”) is a corporation organized under

 the laws of Florida.

        9.      Defendant has its principal place of business at 850 North State Road 7, Plantation,

 Florida, 33317.

        10.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

        11.     Defendant is a “debt collector” as defined by Fla. Stat. § 559.55(7).

                                   FACTUAL ALLEGATIONS

        12.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

 the cellular telephone number ending in 7463.

        13.     At all times relevant, Plaintiff’s number ending in 7463 was assigned to a cellular

 telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

        14.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

 equipment and services.

        15.     Months ago, Plaintiff started to receive phone calls from Defendant.

        16.     On multiple occasions, Plaintiff answered.

        17.     Each time, Plaintiff was met by clear pause, and was forced to say “Hello, Hello,

 Hello” prior to being connected to an agent.

        18.     Each time, Defendant sought payment on an auto loan.

        19.     Upon information and belief, this auto loan is a “debt” as defined by Fla. Stat. §

 559.55(6).



                                                  2
Case 0:20-cv-60782-FAM Document 1 Entered on FLSD Docket 04/15/2020 Page 3 of 7



        20.     Upon information and belief, this auto loan is a “consumer debt” as defined by Fla.

 Stat. § 559.55(6).

        21.     The twist? Plaintiff did not have an auto loan with Defendant.

        22.     In fact, when provided with Plaintiff’s personal info, Defendant was not able to

 confirm Plaintiff’s identity.

        23.     Often times, these phone calls ended with Plaintiff telling them: “[s]top calling…”

        24.     Sadly, these phone calls continued.

        25.     Whatismore, Plaintiff started to receive SMS messages from Defendant.

        26.     Defendant’s March 28, 2020 SMS message provided:

        Dear Value Customer,

        This is just a reminder from Auto Express Credit that your payment is past due. It
        is very important that we hear from you today. Please call us at (954)975-7175 to
        submit payment.

        Thanks!

        27.     Plaintiff responded: “Wrong number.”

        28.     Defendant’s April 10, 2020 SMS message provided:

        Dear Value Customer,

        This is Auto Express Credit Collection Dept. contacting you in regards to your
        payment which is now due. It is very important that we hear from you today. Please
        call us at (954) 975-7175 to submit payment.

        Thanks!

        29.     Once more, Plaintiff responded: “Stop.”

        30.     All in all, Plaintiff received no less than 15 unwanted, unauthorized, unconsented-

 to phone calls/texts from numbers leading back to Defendant – including, (954) 224-7675.



                                                 3
Case 0:20-cv-60782-FAM Document 1 Entered on FLSD Docket 04/15/2020 Page 4 of 7



        31.     Defendant’s phone calls have caused Plaintiff actual harm, including but not limited

 to, aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional distress,

 increased risk of personal injury resulting from the distraction caused by the phone calls, wear and

 tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular telephone,

 temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss

 of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge

 Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and

 wasting Plaintiff’s time.

        32.     Concerned with having had her rights violated, Plaintiff sought counsel to ensure

 that Defendant’s unlawful collection practices stopped.

        33.     Accordingly, Plaintiff is forced to expend energy and/or time consulting with

 attorneys to put an end to Defendant’s unlawful collection practices.

                                        COUNT I:
                  Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

        34.     Paragraphs 12 through 33 of this Complaint are expressly adopted and incorporated

 herein as though fully set forth herein.

        35.     Defendant placed or caused to be placed no less than 15 non-emergency calls,

 including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone

 utilizing an artificial or prerecorded voice without Plaintiff’s consent in violation of 47 U.S.C. §

 227 (b)(1)(A)(iii).

        36.     Although the TCPA does not define a “call,” the Federal Communcations

 Commission (FCC), the agency implementing the TCPA, has interpreted the TCPA to

 “encompass[] both voice calls and text calls to wireless numbers including, for example, short


                                                   4
Case 0:20-cv-60782-FAM Document 1 Entered on FLSD Docket 04/15/2020 Page 5 of 7



 message service (SMS) calls,” which are generally referred to as text messages. In re Rules &

 Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd. 14014,

 14115 (July 3, 2003); see also Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 954 (9th Cir.

 2009) (holding that the FCC’s interpretation that a text message is a “call” under the TCPA is

 reasonable).

        37.     The TCPA defines an automatic telephone dialing system as equipment which has

 the capacity – (A) to store or produce numbers to be called, using a random or sequential number

 generator; and (B) to dial such numbers. 47 U.S.C. § 227(a)(1).

        38.     Upon information and belief, based on the “clear pause” Plaintiff experienced,

 Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

        39.     Upon information and belief, the ATDS employed by Defendant transfers the call

 to an agent once a human voice is detected, hence the clear pause.

        40.     Upon information and belief, Defendant acted through its agents, employees,

 and/or representatives at all times relevant.

        41.     As a result of Defendant’s violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is

 entitled to receive $500.00 in damages for each violation.

        42.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

 (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.;

        B.      an award of statutory damages of at least $500.00 for each and every violation;

        C.      an award of treble damages of up to $1,500.00 for each and every violation; and

        D.      an award of such other relief as this Court deems just and proper.

                                                   5
Case 0:20-cv-60782-FAM Document 1 Entered on FLSD Docket 04/15/2020 Page 6 of 7



                                         COUNT II
              Florida Consumer Collection Practices Act (Fla. Stat. § 559.55 et seq.)

        43.      Paragraphs 12 through 33 of this Complaint are expressly adopted and incorporated

 herein as though fully set forth herein.

                                    Violation(s) of Fla. Stat. § 559.72

        44.      Subsection 559.72(7) of the CCPA provides:

        In collecting consumer debts, no person shall:

                 (7)       Willfully communicate with the debtor or any member of her or his
                           family with such frequency as can reasonably be expected to harass
                           the debtor or her or his family, or willfully engage in other conduct
                           which can reasonably be expected to abuse or harass the debtor or
                           any member of her or his family.

 Fla. Stat. § 559.72(7).

        45.      Defendant violated Fla. Stat. § 559.72(7) by continuously calling Plaintiff after

 being asked to stop. See Waite v. Fin. Recovery Servs., Inc., 2010 U.S. Dist. LEXIS 133438, 2010

 WL 5209350, at *3 (M.D. Fla. Dec. 16, 2010). (misconduct includes calling the plaintiff after

 being asked to stop).

        46.      Subsection 559.72(9) of the CCPA provides:

        In collecting consumer debts, no person shall:

                 (9)       Claim, attempt, or threaten to enforce a debt when such person
                           knows that the debt is not legitimate or assert the existence of some
                           other legal right when such person knows that the right does not
                           exist.

        47.      Defendant violated Fla. Stat. § 559.72(9) by dunning Plaintiff who was not liable

 for the auto loan.

        48.      As plead above, on multiple occasions, Defendant was informed that they had the

 wrong party.

                                                     6
Case 0:20-cv-60782-FAM Document 1 Entered on FLSD Docket 04/15/2020 Page 7 of 7



         49.     Plaintiff may enforce the provisions of Fla. Stat. §§ 559.72(7) and (9) pursuant to

 Fla. Stat. § 559.77(2) which provides:

         Any person who fails to comply with any provision of s. 559.72 is liable for actual
         damages and for additional statutory damages as the court may allow, but not
         exceeding $1,000, together with court costs and reasonable attorney’s fees incurred
         by the plaintiff.

         WHEREFORE, Plaintiff requests the following relief:

         A.      a finding that Defendant violated Fla. Stat. §§ 559.72(7) and (9);

         B.      an award of actual damages sustained by Plaintiffs as a result of Defendant’s

                 violation(s);

         C.      an award of additional statutory damages, as the Court may allow, but not

                 exceeding $1,000.00;

         D.      an award of court costs and reasonable attorney’s fees incurred by Plaintiff; and

         E.      an award of such other relief as this Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

 this action so triable of right.

 DATED: April 15, 2020                                Respectfully submitted,

                                                      ANTWAN WILLIAMS

                                                      By: /s/ Alexander J. Taylor

                                                      Alexander J. Taylor, Esq.
                                                      Florida Bar No. 1013947
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue, Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      ataylor@sulaimanlaw.com


                                                  7
